Citation Nr: 0533495	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the lateral malleolus, right ankle, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

3.  Entitlement to service connection for right leg and hip 
problems, to include as secondary to the veteran's service-
connected right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Leboff, Counsel


INTRODUCTION


The veteran had active service from October 1969 until August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

These matters were previously before the Board in September 
2004.  At that time, a remand was ordered to accomplish 
additional development.


FINDINGS OF FACT

1.  Throughout the entirety of the rating period on appeal, 
the evidence reveals right ankle pain and fatigability 
productive of no more than moderate limitation of motion. 

2.  The competent evidence of record demonstrates serious 
PTSD symptoms, including nightmares, flashbacks and poor 
sleep, but does not reveal impairment in thought or 
communication, grossly inappropriate behavior, persistent 
danger of hurting oneself or others, intermittent inability 
to perform the activities of daily living, disorientation to 
time or place, or memory loss for names of close relatives, 
one's own occupation or one's own name.  

3.  The competent evidence of record does not show that the 
veteran's current right leg and hip conditions are causally 
related to active service or proximately due to or the result 
of his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a fracture of the lateral 
malleolus, right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5271 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2005).

3.  A disability involving the right leg and hip was not 
proximately due to or the result of a service-connected 
disability, and was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
  
In the present case, VA satisfied its duty to notify by means 
of an October 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter, in 
conjunction with an April 2005 supplemental statement of the 
case informed the appellant of what evidence was required to 
substantiate the claim(s) and of his/her and VA's respective 
duties for obtaining evidence.  He was requested to provide 
any evidence pertinent to the appeal to VA.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Further, records associated with a disability 
claim with the Social Security Administration are also 
contained in the claims folder.  Additionally, the veteran's 
statements in support of his appeal, to include testimony 
provided at a May 2004 hearing before the undersigned, are 
affiliated with the claims folder.  The Board has carefully 
reviewed such  statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

I.  Increased rating- residuals of a fracture of the lateral 
malleolus, right ankle

The veteran is claiming entitlement to a higher rating for 
his service-connected right ankle disability.  It is noted 
that the January 2000 rating decision on appeal was not the 
initial rating assignment.  Indeed, the veteran's right ankle 
has been service connected since 1971.  Thus, the rating 
period on appeal begins one year prior to receipt of his 
claim for an increase.  See 38 C.F.R. § 3.400(o)(2).  
Therefore, as the veteran's claim was received on April 28, 
1999, the rating period on appeal begins April 28, 1998.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for residuals of a fracture 
of the lateral malleolus, right ankle, pursuant to Diagnostic 
Code 5271.  Under that Code section, a 10 percent disability 
rating is assigned where the evidence demonstrates moderate 
limitation of motion.  A 20 percent rating is for application 
where there is marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2005).

In order to determine whether the veteran meets the criteria 
for the next-higher 20 percent rating under Diagnostic Code 
5271, it is necessary to briefly discuss the pertinent 
medical findings.  In this regard, it is noted that a June 
1999 VA examination revealed right ankle dorsiflexion from 0 
to 16 degrees.  Plantar flexion was from 0 to 45 degrees.  
Dorsiflexion was painful, but plantar flexion was not.  
Eversion also produced pain.  There was no edema, effusion, 
instability, tenderness, redness, heat or abnormal movement.  
There was also no guarding movement of the right ankle.  Shoe 
wear was slightly greater on the right than on the left.  X-
rays showed a well-healed fracture of the right ankle.

Upon VA examination in July 2001, the veteran was diagnosed 
with tendonitis of the right ankle joint.  He could not 
extend his right ankle joint beyond 5 degrees due to pain in 
the Achilles tendon.  

Most recently, the veteran was examined by VA in January 
2004.  At that time, he had dorsiflexion to 15 degrees.  
There was pain and fatigability at 10 to 15 degrees.  His 
plantar flexion was to 35 degrees active and 30 degrees 
passive.  There were reports of pain and fatigability 
throughout that range of motion.  There was also varus/valgus 
angulation of 5 degrees, both weight-bearing and nonweight-
bearing.  There was no talar tile and no anterior or 
posterior laxity.  The arches were maintained and no callous 
formation was noted.  

The Board finds that the above evidence fails to demonstrate 
marked limitation of ankle motion.  Indeed, at no time has 
the veteran's right ankle dorsiflexion been worse than 15 
degrees (with 20 degrees being normal, per 38 C.F.R. § 4.71a, 
Plate II) and at no time has his right ankle plantar flexion 
been worse than 30 degrees (with 45 degrees being normal, per 
C.F.R. § 4.71a, Plate II).  

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, fatigability and incoordination.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Indeed, the Board acknowledges the 
findings of pain and fatigability with range of motion, as 
demonstrated in the July 2001 and January 2004 examination 
reports.  The Board also recognized the veteran's May 2004 
hearing testimony, to the effect that his right ankle was 
painful.  In fact, at that time, he stated that he was unable 
to run because his right ankle would pop.  (Transcript "T," 
at 9.)  However, such limitation and complaints have been 
appropriately contemplated in the currently assigned 10 
percent evaluation under Diagnostic Code 5271 and do not 
justify a higher rating.  In fact, at his May 2004 hearing, 
the veteran denied the use of an ankle brace.  (T. at 9.)  
Moreover, none of the medical evidence establishes edema, 
effusion, instability, abnormal movement, or other such 
factors that would further impede functionality of the right 
ankle.

In conclusion, then, the competent evidence demonstrates a 
disability picture characterized by moderate limitation of 
right ankle motion.  Marked limitation of motion, however, 
has not been demonstrated, even when considering additional 
functional limitation under DeLuca.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

II.  Increased rating- PTSD

Throughout the rating period on appeal, the veteran is 
assigned a 70 percent evaluation for PTSD pursuant to 
Diagnostic Code 9411.  In order to achieve the next-higher 
100 percent rating under that Code section, the evidence must 
establish
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board has reviewed the evidence of record and finds no 
support for the assignment of a higher disability evaluation 
here.  For example, the competent evidence does not 
demonstrate gross impairment in thought processes or 
communication.  To the contrary, a March 2000 VA examination 
report indicated coherent speech, with a normal rate and 
volume.  His thoughts were organized and goal-directed.  
Additionally, a private December 2003 evaluation noted his 
thoughts to be concrete but goal-directed.  Moreover, upon VA 
examination in January 2004, there was no pressured speech, 
nor any notation of thought disorders or psychoses.  

The competent evidence also fails to establish persistent 
delusions or hallucinations.  In fact, the veteran denied any 
delusions and hallucinations at his March 2000 VA 
examination.  A December 2003 evaluation from Riverwood 
Center did note auditory hallucinations, as the veteran heard 
his deceased father's voice at times.  However, 
hallucinations were not endorsed upon subsequent VA 
examination in January 2004.  

The evidence of record further fails to reveal grossly 
inappropriate behavior or show that the veteran was a 
persistent danger to himself or others.  Regarding the 
latter, the veteran denied suicidal ideation in an October 
2003 VA outpatient treatment report.  In a subsequent 
December 2003 psychiatric evaluation at Riverwood Center.  He 
noted that he felt agitated as though he could hurt someone 
else, though stated that he had not done so and did not 
explicitly  endorse homicidal thoughts.  Upon VA examination 
in January 2004, the veteran stated that he struggled with 
violent thoughts, but he again denied suicidal or homicidal 
ideation.  Finally, at his May 2004 hearing, he stated that 
while he had violent thoughts in the past, they were no 
longer prevalent.  (T. at 5.) 

The competent medical record also fails to demonstrate an 
intermittent inability to perform activities of daily living,  
including maintenance of minimal personal hygiene.  His 
appearance was noted to be clean, and his hair neatly combed 
upon VA examination in March 2000.  Dress and grooming were 
again appropriate upon private evaluation in December 2003.  
His appearance was "slightly unkempt" at a subsequent 
January 2004 VA examination.  However, the overwhelming 
weight of the evidence indicates an ability to maintain 
appropriate hygiene.  

The evidence of record also fails to reveal disorientation to 
time or place or memory loss for names of close relatives, 
own occupation or own name.  To the contrary, his memory and 
concentration were adequate on examination in March 2000.  
Furthermore, upon examination in January 2004, he could 
remember 2 of 3 words 3 minutes later.  That examination 
report indicated that the veteran was oriented.  An earlier, 
private evaluation in December 2003 also demonstrated that 
the veteran was oriented.  

Based on the foregoing, then, it is concluded that the 
veteran's disability picture does not most nearly approximate 
the next-higher 100 percent rating under Diagnostic Code 
9411.  The evidence does indicate serious symptoms, including 
nightmares, flashbacks, sleep disturbance and anger 
management concerns.  As noted, a December 2003 private 
psychiatric evaluation also noted complaints of auditory 
hallucinations.  Moreover, as indicated in SSA records, the 
veteran had few close friends and did not trust people.  He 
had very few interests and did not belong to social clubs.  
He indicated that he did not leave his house very often.  
Moreover, at his May 2004 hearing, the veteran further 
explained that he could not keep a job and that his anger and 
depressive symptoms were a major cause for his many divorces.  
(T. at 3,4).  He further stated that one night he woke up 
with flashbacks and started to hit and strangle his 
girlfriend.  (T. at 5.) 

The veteran's PTSD symptoms, as described above, are 
reflected in a GAF score assignments of 60, 60 and 45, as 
recorded upon examination in March 2000, December 2003 and 
January 2004 respectively.  The lowest of these scores is 
indicative of serious symptoms and serious occupational and 
social impairment.  However, the severity of the veteran's 
symptoms has already been appropriately accounted for in his 
currently assigned 70 percent rating.  The GAF scores, and 
the underlying symptomatology upon which they are based, do 
not reflect impairment in reality testing or communication, 
persistent dangerousness to oneself or others, or inability 
to perform daily activities of living as would justify a 
total rating.  In sum, although severely hampered by PTSD, 
the evidence simply fails to establish symptoms most nearly 
approximating total occupational or social impairment.   

In conclusion, the currently assigned 70 percent evaluation 
for PTSD appropriately reflects the veteran's symptoms and 
there is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, while the evidence indicates that the veteran was 
unemployed due to an inability to get along with people, such 
has been considered in the 70 percent rating assignment 
currently in effect.  The evidence does not reflect that the 
veteran's PTSD caused marked interference with employment 
beyond that already contemplated in the assigned evaluation, 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.



III.  Service connection- right leg and hip problems

The veteran is claiming entitlement to service connection for 
right leg and hip problems.  

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (2005).  

In the present case, the medical evidence indicates minimal 
degenerative arthritis in the right knee, per the July 2001 
VA examination.  However, such was not demonstrated within 
the applicable time period under 38 C.F.R. § 3.307 and 
therefore the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  
Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, x-
rays taken in conjunction with a July 2001 VA examination 
revealed a recent avulsion fracture of the anterior aspect of 
the distal tibia.  The impression was probable osteochondroma 
of the distal fibular shaft.  Based on such evidence, the 
Board finds a current disability and the first element of a 
service connection claim is therefore satisfied.  However, as 
will be discussed below, the remaining criteria necessary to 
establish service connection claim have not been met.  

A review of the service medical records reveals treatment for 
a right ankle injury, for which the veteran is now service-
connected.  Such records do not reflect any complaints of 
treatment relating to the right leg or the hip.  Separation 
examination in July 1971 was normal.  Therefore, the service 
medical records do not show that a right leg or hip 
disability was demonstrated during active duty.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current right leg and hip problems are 
causally related to active service, for the reasons discussed 
below.  

The post-service medical evidence does not demonstrate lower 
extremity complaints (other than of the right ankle) until 
June 1987.  At a VA examination at that time, the veteran 
reported numbness in his legs.  The objective evidence then 
reveals no further leg complaints until July 2001, at which 
time the veteran reported experiencing radiating pain in his 
right leg.  Finally, upon VA examination in January 2004, the 
veteran reported numbness in his anterior right thigh between 
the knee and the front upper hip.  He stated that he had been 
bothered by such numbness since 1972.  

While the evidence, as set forth above, does show complaints 
relating to the right thigh and hip, the claims file lacks a 
competent medical opinion linking such conditions to active 
service.  In fact, the VA examiner in January 2004 stated 
that the veteran's complaints of right anterior thigh 
numbness were most likely due to sacral neuritis.  He based 
such opinion on his objective examination of the veteran and 
on the reported history.  The VA examiner also noted that the 
claims folder was reviewed in conjunction with the 
examination.  

Because the VA examiner in January 2004 reviewed the claims 
file, and performed a thorough examination of the veteran, 
the Board finds his opinion to be highly probative.  
Moreover, no other competent evidence of record refutes that 
opinion.  Thus, the evidence fails to establish that the 
veteran's current right leg and hip were etiologically 
related to active service.  Therefore, a grant of service 
connection on a direct basis is not possible here.

The Board will now address the veteran's central contention.  
Namely, he asserts that his current right leg and hip 
problems are secondary to his service-connected right ankle 
disability.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  However, the veteran has not produced 
any competent evidence to show that his right leg and hip 
condition is proximately due to, the result of, or aggravated 
by, his right ankle disability.  Moreover, while the veteran 
himself endorses that opinion, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's current right leg and hip problems were 
incurred in service, became manifest to a degree of 10 
percent or more within one year of discharge from active 
duty, or were proximately due to or aggravated by a service-
connected right ankle disability.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the lateral malleolus, right ankle, is denied.

A rating in excess of 70 percent for n increased rating for 
PTSD is denied.

Service connection for right leg and hip problems is denied. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


